Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Claim Objections

Claims 23, 30, and 37 are objected to because of the following informalities:  The claims cite “the other measured papers”.  The Examiner understands the claims to mean “other measured papers”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 22, 28, 29, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Milton et al. (US 2003/0117639 A1) “Milton” in view of Takasaki (US 2015/0201111 A1) “Takasaki”.


21. Milton teaches: A method (“A method” Claim1) for managing paper information in a printing system ("An automated utility for obtaining an identification of a new type of media from a user and searching remote databases to locate and retrieve properties of the new media to set appropriate printing parameters, including calorimetric parameters" [ABSTRACT]) , comprising: storing, in one or more computer storage devices, a paper catalog, the paper catalog including: first records associated with measured papers ("remote databases can be searched to locate properties of the new media." [ABSTRACT].  The databases include storage and catalogs paper types for paper having an associated color profile.) , the first records including respective color information ("color information of the media having properties [0005] of “texture, and color characteristics” [0015], “white value … gloss” [0059])  and a respective color management profile for each of the measured papers (access to the color profile of the user’s printer when printing on the particular media [0008].  The “media properties database contains a color profile of the media with a given printer, then that profile, or a pointer to the profile, can be contained within the entry for the media” [0059].  The color profile is associated with a particular paper selected under “MEDIA 216” in FIGURE. 3 [0050]) and second records associated with standard papers, the second records including respective color information and a respective reference to one of the measured papers for each of the standard papers (a reference to one of the measured papers is when the paper identifier is known “KNOW IDENTIFIER? 406" FIGURE 5. [0055] “KNOW IDENTIFIER 306” [FIGURE 4].  The standard paper is referenced to a measured paper.) ; identifying, by one or more processors, an additional measured paper ("add new media" [0051]-[0053] “ADD NEW MEDIA 302” [FIGURE 4].  Measurement results for a new type of medium.) , wherein the additional measured paper is not associated with any of the records in the paper catalog (The new media is new and therefore not associated with records in the paper catalog.) ; determining, by the one or more processors, color information and a color management profile for the additional measured paper ("if no color profiles are found of the new media and the user's intended printer, a new color profile can be derived from pre-existing color profiles located in the remote databases [ABSTRACT]);
Milton does not explicitly teach: storing, in the one or more computer storage devices, a new first record for the additional measured paper in the paper catalog
However, Takasaki teaches:  storing, in the one or more computer storage devices, a new first record for the additional measured paper in the paper catalog ("Then, the media management application 110 stores the created look-up table in the color profile storage area 106 with the set file name." [0027] also [0029], [0044], [0051], or [0061])
The new color profile for the additional measured paper of Milton can be stored in the database of Milton using the storage area technique of Takasaki.
The motivation for the combination is provided by Takasaki: “a color profile is prepared for each type of ink or paper to be used” [0005] to “appropriately change a color profile referred to by an OS to perform color conversion or output conditions associated with the color profile [0008].
Furthermore, the combination of Milton and Takasaki teach:
 the new first record including the color information and the color management profile for the additional measured paper ("At step 526 that difference is incorporated into the best match color profile, in effect translating the best match color profile into a derived new color profile, and at step 528 the derivation is completed by substituting the colorimetric properties of the new media. Thus, at step 530, the new color profile has been derived." [0069] of Milton.) ; and responsive to storing the new first record for the additional measured paper in the paper catalog, updating, by the one or more processors, the references for the second records in the paper catalog ("change a color profile … by using the updated color profile." [0009] of Takasaki.  The profile for standard paper is updated to associate with the measured paper.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

22. Milton and Takasaki teach: The method of claim 21, wherein updating the respective references for the second records includes: comparing, by the one or more processors, the respective color information for the standard papers and the respective color information for the measured papers including the additional measured paper; responsive to comparing the respective color information for the standard papers and the respective color information for the measured papers, determining, by the one or more processors, new correlations between the measured papers and the standard papers (" determine the difference between a white point of the new media and a white point of the media used in the selected profiles" [0065] of Milton.  The difference between the measured paper and standard paper is a correlation.) ; and updating the references for the second records in the paper catalog according to the new correlations ("change a color profile … by using the updated color profile." [0009] of Takasaki.  The profile for standard paper is updated to associate with the measured paper.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

28.  The system of claim 28 has been analyzed in view of the system of Milton having “local and remote storage devices” [0028], a “computer-readable medium” [0009], and further in view of claim 21.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

29.  The system of claim 29 has been analyzed in view of the system of Milton having “local and remote storage devices” [0028], a “computer-readable medium” [0009], and further in view of claim 22.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

35.  The non-transitory computer-readable storage media of claim 35 has been analyzed in view of the “computer-readable medium” of Milton and further in view of claim 21.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

36.  The non-transitory computer-readable storage media of claim 36 has been analyzed in view of the “computer-readable medium” of Milton and further in view of claim 22.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Allowable Subject Matter

Claims 23-27, 30-34, and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest reference of record is Milton.  In the Applicant’s independent claims 21, 28, and 35 the reference of Milton does not teach:

determining differences between the respective color information values for the standard papers and the respective color information values for the measured papers, and determining the new correlations between the measured papers and the standard papers includes correlating each of the standard papers to one of the measured papers, wherein, for each of the standard papers, the difference between the respective color information value for the standard paper and the respective color information value for the correlated measured paper is less than the differences between the respective color information value for the standard paper and the respective color information values for other measured papers.   Milton fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).


Relevant Prior Art

Lammens et al. (US 2012/0019881 A1)
Abstract
Scanner, method or computer program product, arranged to sense media color information, store predetermined color values of preselected non-printed media and storing corresponding color profiles adapted for the respective preselected media, and process sensed color values, compare a sensed color value with the predetermined color values, and select one of said color profiles based on the comparison.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675